DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (in this instance an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
With respect to claims 1-4, the claimed invention is not directed to patent eligible subject matter. Based upon a consideration of all the relevant factors with respect to the claims, as a whole, the claims are determined to be an abstract idea, based on routine data gathering.
The claimed step(s) of ‘determination of the slop slip plane’, ‘determination of slip arc’, and ‘calculating a slip plane stability coefficient’ are understood to be nothing more than data gathering steps linking the use of the abstract idea to a particular environment. These limitations are expressed as mathematical calculations and/or measurements (i.e. taking an arc ABC as the slip arc of the trailing edge tearing plane). 
The claimed method simply describes the concept of gathering and combining data by reciting steps of organizing information through mathematical relationships. The gathering and combining merely employs mathematical relationships to manipulate existing information to generate additional information. The method as a whole is directed to manipulating routinely gathered data using mathematical relationships to identify some limit value. See Parker v. Flook, 437 U.S. 584, 19 U.S.PQ. 193 (1978). 
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Claims 2-4 depend on claim 1 and therefore inherit the deficiencies of independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/Examiner, Art Unit 2855